        Case 1:13-cr-00357-WHP Document 124
                                        125 Filed 07/02/20 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      JuO\ 2, 2020
                                                                                     Application granted. Conference
BY ECF                                                                               adjourned to September 10, 2020
The Honorable William H. Pauley III                                                  at 2:00 p.m.
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:    United States v. Reinaldo Reyes, 13 Cr. 357 (WHP)                           July 2, 2020
Dear Judge Pauley:

       The Government submits this letter jointly on behalf of the parties to adjourn the VOSR
conference scheduled for July 8, 2020, in light of the on-going COVID-19 public health crisis and
because Probation has represented that the defendant is fully complying with the conditions of
supervision. The Government requests a sixty day adjournment to September 8, 2020.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney for the
                                               Southern District of New York



                                         by:      /s/
                                               Mitzi S. Steiner
                                               Assistant United States Attorney
                                               (212) 637-2284


cc: Michael Gilbert and Shriram Harid
    Counsel to Reinaldo Reyes
